Citation Nr: 0102598	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-00 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


REMAND

The appellant had active service from July 1970 to December 
1970.

In July 2000, the appellant testified at a hearing before the 
undersigned member of the Board of Veterans' Appeals (Board), 
who the chairman designated to conduct the hearing and decide 
this appeal.  38 U.S.C.A. § 7107(c) (West Supp. 2000).  The 
appellant submitted additional evidence at that hearing 
without a waiver of his right to initial review of the 
evidence by the VA regional office (RO that was the agency of 
original jurisdiction in his case.  38 C.F.R. § 20.1304 
(2000).  Consequently, the Board must remand the case.

The appellant's attorney asserts in a November 2000 letter, 
that the RO denied the claim as not well grounded.  
Subsequent revision of the law has rescinded the legal 
standard of well-groundedness as a condition precedent to 
certain duties on the part of VA and imposed other duties on 
VA in the development and adjudication of claims for VA 
benefits.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).

VA Adjudication Manual M21-1, Part III,  5.14(c) (April 30, 
1999) provides specifically for development of PTSD claims 
that include allegations of personal assault, such as sexual 
assault.

Accordingly, the case is REMANDED for the following action:

1.  Review the appellant's claims folder 
for compliance in detail with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), taking any action necessary to 
comply with the notice and development 
requirements of the law before any 
further adjudication of the claim.  To 
the extent practicable and not yet done, 
implement the provisions for development 
of claims for PTSD based on sexual 
assault.  M21-1, Part III,  5.14(c).

2.  Readjudicate the claim for service 
connection for PTSD, including review of 
the evidence submitted at the July 2000 
hearing.  If the claim remains denied, 
provide the appellant and his 
representative a supplemental statement 
of the case and afford them an 
appropriate amount of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




